Hotchkiss, J.:
The relator was appointed assistant chief clerk in the stock transfer tax bureau of the State Comptroller’s office on July 15, 1913, and continued to hold that position until October twenty-eighth of the same year. On October 14, 1913, Mr. Sohmer, then the Comptroller of the State, applied to the State Civil Service Commission to suspend the rules and, in pursuance of section 15, subdivision 2, of the Civil Service Law (Consol. Laws, *204chap. 7; Laws of 1909, chap, lo), to permit the appointment of the relator without examination to the position of legal examiner and investigator in the said bureau, a position which was then and has since continued to be in the competitive class, which application was granted, and the relator was, without examination, appointed to such position on or about October 28, 1913. The position to which relator was so appointed, and the duties performed by him therein, were held and performed in the office of the Comptroller located in the city of New York, where by law the Comptroller is permitted to maintain an office. On or about January 2, 1915, the defendant Travis without notice removed the relator from the position so held by him. The relator claims, as matter of law, that his position was in the competitive class, and hence that he could not be summarily removed without notice, and, as matter of fact, that his removal was in bad faith and for political reasons. The defendant alleges that relator was removed solely for reasons of economy; that the position was a sinecure, that there was no work for the relator to perform, and that in preparing the budget for his office he (defendant) had omitted to provide for any such position as that held by the relator. It does not appear that any one has been appointed to fill the position formerly occupied by the relator. In view of the circumstances under which relator was appointed, I do not think he is to be regarded as within the competitive class, although generically his position may have been competitive. Section 15, subdivision 2, of the Civil Service Law, to which I have referred, is as follows: “ In case of a vacancy in a position in the competitive class where peculiar and exceptional qualifications of a scientific, professional or educational character are required, * * * the State or municipal commission may suspend the provisions of the rule requiring competition in such case, but no such suspension shall be general in its application to such placé, and all such cases of suspension shall be reported in the annual reports of such commissions with the reasons for the same.”
I think it is manifest that any appointment made under the foregoing provisions is exceptional, and that the appointee is thereby taken out of the competitive class, where those holding a similar position ordinarily belong, and that he is pro *205hcec vice placed in a non-competitive class, and thus becomes subject to removal under circumstances applicable to persons in such class. Such a construction co-ordinates the manner of removal with the manner of appointment in the particular instance and offends neither the spirit nor the letter of the Oivil Service Law. A similar principle was applied in the construction of section 1543 of the Greater New York charter (Laws of 1901, chap. 466) in People ex rel. Corkill v. McAdoo (113 App. Div. 770).
Assuming, however, that relator was among the class entitled to notice and an opportunity to explain, if he was not removed for any delinquency on his part, but from motives of economy or because there was no work for him to do, I cannot see that he was entitled to notice. The provision of section 22 of the Oivil Service Law (as amd. by Laws of 1910, chap. 264) requiring notice and that an opportunity be afforded an employee to explain, cannot, in reason, apply where the removal is not in consequence of any delinquency on the part of the employee, but is for some other and sufficient reason. As was said in People ex rel. Moloney v. Waring (7 App. Div. 204, 206): “ ‘ It would be highly absurd to gravely notify him that he is to be removed * * * because of some rearrangement of the force of the department which renders the employment of so many men unnecessary, and to invite a discussion of this matter between the head of the department and his subordinate.’ ” Concerning the grounds of the relator's removal, the record, as I have stated, discloses an unequivocal affirmation on the part of the defendant that relator was discharged because there was no work for him to do and that, if continued therein, relator’s position would be a sinecure; that no one had been appointed to fill the position from which relator had been removed, and no money had been provided for the compensation of any incumbent of such a position. We have repeatedly held that under such circumstances the heads of New York city departments may lawfully remove or suspend employees thereof (People ex rel. Kaufman v. Board of Education, 166 App. Div. 58; People ex rel. Vineing v. Hayes, 135 id. 19; Matter of Griffin v. Williams, 168 id. 63), and I cannot doubt that State officers have similar power. In every case the record *206should be carefully examined for the purpose of ascertaining whether any evidence of an abuse of power is disclosed; but where there is none, and where the good faith of the defendant satisfactorily appears, mere allegations of bad faith or that the discharge was for reasons not countenanced by law should not be accepted as sufficient to raise an issue of fact.
The order directing the issuance of a peremptory mandamus should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, P. J., Clarke, Scott and Dowling, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.